DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 6 recites the limitation " relatively high refractive index”.  The term “relatively high refractive index” in claim 6 is a relative term which renders the claim indefinite. The term “relatively high refractive index” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For exanination purpose, any refractive index is considered.
 	Claim 9 recites the limitation " relatively low refractive index”.  The term “relatively low refractive index” in claim 6 is a relative term which renders the claim indefinite. The term “relatively low refractive index” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, any refractive index is considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12-13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  USPUB 2010/0091369 to Hoose.
 	Hoose shows the following.
 	Claim 1. An optical coupler device for coupling light with a light guide, comprising:
a first layer comprising a plurality of first diffraction gratings 34s spaced apart via first trenches, the first diffraction gratings and the first trenches forming first periodic units (see ¶7, 9, and 48: the method of making grating with etching method would result in forming trenches, and see fig. 4A); and
a second layer comprising a plurality of second diffraction gratings 32s spaced apart via second trenches, the second diffraction gratings and the second trenches forming second periodic units,
wherein the second periodic units are offset in a lateral axis of the optical coupler device relative to the first periodic units by a relative shift distance S2 that is in a range from about 10 nm to about 600 nm (¶0036: t2= 200 nm as an example, and the relative shift distance is about 200nm or less in fig. 3 and 5).
 	Claim 2. The optical coupler device of claim 1, wherein a width of the first diffraction gratings 1s different from a width of the second diffraction gratings. See fig. 5.
 	Claim 3. The optical coupler device of claim 1, where a thickness of the first diffraction gratings is different from a thickness of the second diffraction gratings.  See ¶0035.
 	Claim 4. The optical coupler device of claim 1, wherein a width of the first periodic unit is substantially equal to a width of the second period unit.  See ¶0034.
 	5. The optical coupler device of claim 1, wherein the relative shift distance S2 is in a range from about 100 nm to about 400 nm (¶0036: t2= 200 nm as an example, and the relative shift distance is about 200nm or less in fig. 3 and 5).
 	Claim 6. The optical coupler device of claim 1, wherein the first diffraction gratings and the second diffraction gratings are comprised of a material with a relatively high refractive index.  See ¶0034-0035. 
  	Claim 9. The optical coupled device of claim 1, wherein the first trenches and the second trenches are comprised of a material with a relatively low refractive index. See ¶0034-0035.
	Claim 12. The optical coupler device of claim 1, further comprising a first fill layer disposed between the first layer and the second layer.
 	Claim 13. The optical coupler device of claim 12, wherein a material of the first and second trenches is the same as a material of the first fill layer.  Fig. 3 and fig. 5 shows there is a space between the first and second layers. 
 	Claim 19. The optical coupler device of claim 1, wherein the first diffraction gratings and the second diffraction gratings comprise one or more of one or more of silicon nitride (Si3Na), niobium pentoxide (Nb20s), titanium dioxide (T102), tantalum pentoxide (Ta20s), hafnium (IV) oxide (HfO2), hatrium dioxide (ScOz2), scandium dioxide (SiN), silicon nitride (SiOxN), and aluminum oxygen nitride (AlOxN).  See ¶0008.
 	Claim 20. The optical coupler device of claim 1, wherein the first trenches and the second trenches comprise one or more of silicon dioxide (Si02) glass, magnesium fluoride (Mgf) glass, or fused silica glass.  See ¶0038: silicon dioxide.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoose in view of USPUB 2017/0038593 to Travers.
 	Re claims 7 and 8, Hoose disclose every aspect of claimed invention except for the claimed specific range of refractive index.  Travers show a general teaching of utilizing the grating having refractive index of 1.7 (see ¶0027) is preferred to maximize the range of angles and number of modes that can be coupled into the waveguide.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Hoose’s device to include the higher refractive index gratings as shown in Travers for the purpose of maximizing the range of angles and number of modes.  It is clear this would improve the device.
 	Re claims 17, 18, and 21, Hoose disclose every aspect of claimed invention except for the claimed light guide coupled to the grating structure.  Travers shows a general teaching of utilizing the light guide coupled to a grating structure (see ¶0027-0028, and fig. 1-2).   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Hoose’s device to include the light guide coupled to the grating structure as shown in Travers for the purpose of transmitting optical signal either it is input or output as needed.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoose in view of USPUB 2013/0032914 to Iwasaki.
 	Hoose disclose every aspect of claimed invention except for the claimed specific range of refractive index.  Iwasaki show a general teaching of utilizing the grating having refractive index of 1.3 (see ¶0193) is used as needed.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Hoose’s device to include the lower refractive index gratings as shown in Iwasaki as needed.  It is clear this would improve the device.
 	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoose in view of USPUB 2018/0052048 to Roh et al.
 	Hoose disclose every aspect of claimed invention except for the claimed third layer.  Roh show a general teaching of utilizing the third grating layer (see fig. 5-6).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Hoose’s device to include the third grating layer as shown in Roh as needed.  It is clear this would improve the device.
 	Re claims 15-16, Roh shows in ¶0054, any transparent material is used for the grating pattern, and it would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the same material for the fill layer to be used for the purpose of simpler manufacturing process.  
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883